DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-8 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A set of four square bearing housings, each square bearing housing has four lateral sides and a front side and a rear side, each lateral side of each four bearing housing defines a bearing aperture at a central location of each lateral side and the front side and the rear side defines a set of two spring holding cavities, a set of sixteen bearings, each bearing is inserted within each bearing aperture, a set of sixteen springs, each spring is inserted within each spring holding cavity; a set of four pad holders, each pad holder has a set of two opposite support surfaces that define a central pad holder attachment point and between each opposite support surface a central channel is defined, within the central channel there is a set of two spring holding cavities that run in the same direction as the central channel and that are positioned at an equal distance from each opposite support surface, each pad holder defines a snail lock aperture, and a set of four snail lock pad adaptors, wherein each snail lock pad adaptor inserts within each snail lock aperture; and a set of sixteen pins, after each square bearing housing is aligned between each pad driver and each pad holder, the pins are inserted within each central pad driver attachment point and each central pad holder attachment point including remaining claim limitations. 
                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,195,543 to Cousin discloses a grinding machine tool system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846